DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 14, Kim is silent to the second body part comprises a plurality of support rib portions that divide the support space into a plurality of support space portions, that are spaced part from one another along the outer circumference of the second body part, and that are configured to reinforce rigidity of the support body portion.
Claim 5 is dependent upon claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2012/0096903).
Regarding claim 1, Kim figures 4 and 6 teach a support member for a dispenser assembly of a clothes treating machine, the support member comprising: 
a support body portion (82 socket body) that extends in a lengthwise direction; and 

wherein the support body portion defines a support hollow portion (83 coupling port) that is recessed from a second end portion of the support body portion, that extends toward the first end portion of the support body portion by a predetermined distance in the lengthwise direction, and that is configured to receive a rear protrusion of the dispenser assembly.[0104-105]
Regarding claim 2, Kim figure 6 teaches the support body portion (82) comprises: a first body part (rear portion extending from 82) that extends from the second end portion in the lengthwise direction by the predetermined distance; and a second body part (84, 85 screw) that extends from the first body part to the support head portion.
Regarding claim 3, Kim figure 6 teaches the second body part (screw holes) defines a support space recessed from an outer circumference of the second body part.
Regarding claim 6, Kim figure 6 teaches the support head portion (82) comprises a coupling protrusion (84, 85 screw)that protrudes from a first side of the support head portion facing the support body portion, the coupling protrusion being configured to couple to a housing of the clothes treating machine.
Regarding claim 7, Kim figure 6 teaches the coupling protrusion comprises: a first protrusion (84 first screws) that protrudes toward the support body portion; and a second protrusion (85 second screws) that extends from an end portion of the first protrusion, the second protrusion defining at a predetermined angle with respect to the first protrusion.[0105]
Regarding claim 8, Kim figure 6 suggests the support head portion (81) comprises a grip protrusion (flange extending around the surface of the 80 fixing socket) that protrudes from a side of the support head portion facing opposite to the support body portion (82), the grip protrusion being configured to be gripped by a user.
Regarding claim 9, Kim figure 6 teaches the support head portion (81) comprises a guide protrusion that protrudes from a side of the support head portion facing the support body portion, the 
Regarding claim 10, Kim figures 1-2, 4, and 6 teach a clothes treating machine comprising: 
a housing (10 cabinet); 
a tub (20 washing tub) located in the housing; 
a drum (30 rotary tub) rotatably disposed in the tub; 
a dispenser assembly (110 detergent supply device) accommodated in the housing and configured to communicate with the tub and to supply a clothes treatment agent into the tub; and 
a support member (80 fixing socket) coupled to a rear surface of the housing and inserted into one side of the dispenser assembly to support the dispenser assembly, the support member comprising: 
a support body portion (82 socket body) that extends in a lengthwise direction; and 
a support head portion (81 flange) located at a first end portion of the support body portion in the lengthwise direction, 
wherein the support body portion defines a support hollow portion (83 coupling port) that is recessed from a second end portion of the support body portion, that extends toward the first end portion of the support body portion by a predetermined distance in the lengthwise direction, and that is configured to receive a rear protrusion of the dispenser assembly.[0040-53][0104-105]
Regarding claim 11, Kim figure 3 teaches the dispenser assembly comprises a rear protrusion (140 bracket) that protrudes toward the rear surface of the housing, the rear protrusion being inserted into and coupled to the support hollow portion(83) of the support member.
Regarding claim 12, Kim figures 3 and 6 suggest the rear protrusion (140) and the support hollow portion (83) have a circular cross section, and wherein the rear protrusion is rotatably inserted into the support hollow portion.
Regarding claim 13, Kim figure 6 teaches the support body portion (82) comprises: a first body part (rear portion extending from 82) that extends from the second end portion of the support body 
a second body part (84, 85 screws) that extends from the first body part to the support head portion, the second body part defining a support space portion recessed from an outer circumference of the second body part.
Regarding claim 15, Kim figure 6 teaches the support head portion (81) comprises a coupling protrusion (84, 85 screws) that protrudes from a first side of the support head portion facing the support body portion, 
wherein the housing comprises a support member coupling portion (flange surrounding 140) disposed at the rear surface of the housing and configured to couple to the coupling protrusion of the support head portion, and 
wherein the coupling protrusion is configured to be coupled to the support member coupling portion based on the support member being inserted into the rear surface of the housing and rotated relative to the housing.
Regarding claim 16, Kim figures 1 and 3 teach a drawer (shown in figure 1) configured to be inserted into the dispenser assembly and to accommodate the clothes treatment agent therein, the drawer being configured to communicate with the tub and supply the clothes treatment agent into the tub; and 
a clothes treatment agent housing (113) that defines an inner space configured to accommodate the clothes treatment agent, the clothes treatment agent housing having an opening in communication with the inner space, 
wherein the drawer comprises: 
a drawer frame (114) that extends in the lengthwise direction and defines a first inner space, 
an inner wall (center wall diving 118) that faces the first inner space and divides the first inner space into at least two spaces, the at least two spaces comprising a clothes treatment agent 
a protruding portion (lateral wall diving 118) that protrudes from a first side of the inner wall and is configured to, based on the clothes treatment agent housing being accommodated in the clothes treatment agent housing accommodation space, contact the clothes treatment agent housing to separate the clothes treatment agent housing from the first side of the inner wall.
Regarding claim 17, Kim figures 1 and 3 teach
 a drawer (shown in figure 1) configured to be inserted into the dispenser assembly, the drawer defining a drawer space therein; and 
a storage container (114) that is configured to be inserted into the drawer space, that extends in the lengthwise direction, and that defines an inner space configured to accommodate the clothes treatment agent, 
wherein the storage container comprises a discharge inclined portion (rear portion of 118) that extends from a first side of the storage container to a second side of the storage container in the lengthwise direction, that is inclined with respect to the lengthwise direction, and that is configured to guide the clothes treatment agent accommodated in the storage container from the first side of the storage container to the second side of the storage container.

Regarding claim 18, Kim figure 3 teaches a storage cover portion (111) that faces the discharge inclined portion and that is configured to cover the inner space of the storage container, wherein the discharge inclined portion comprises: a first bottom surface (bottom walls of 118a-d) that extends from the first side of the storage container toward the second side of the storage container; and a second bottom surface (bottom walls of 118a-d)  that is connected to the first bottom surface and extends to the second side of the storage container, and wherein a maximum distance between the storage cover portion and the first bottom surface is less than a minimum distance between the storage cover portion and the second bottom surface.
Regarding claim 19, Kim figures 1 and 3 teach a drawer (shown in figure 1) that defines an inner space configured to accommodate the clothes treatment agent therein, the drawer being configured to be inserted into the dispenser assembly and to communicate with the tub to supply the clothes treatment agent into the tub, the drawer comprising: a drawer frame (113) that extends in the lengthwise direction and defines the inner space of the drawer, and a rear end portion (back portion of 118) that faces the rear surface of the housing and defines an opening in communication with the inner space of the drawer; and a storage container (114)that is configured to be inserted into the inner space of the drawer and defines a storage space configured to accommodate the clothes treatment agent, the storage container comprising a check valve that protrudes from a side of the storage container in the lengthwise direction.
Regarding claim 20, Kim figure 3 teaches a partition member (lateral wall separating 118) located in the opening, and the partition member extending in a widthwise direction of the drawer frame and partitioning the opening into a lower opening and an upper opening arranged in a height direction of the drawer frame, and wherein the check valve (120) is configured to, based on the storage container being inserted into the drawer, be located at the lower opening and protrude toward the housing relative to the partition member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711